DETAILED CORRESPONDENCE
This non-final office action is in response to the Amendments filed on 04 May 2022, regarding application number 16/328,158.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04 May 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 1-2, 4-5, 7-13, 15-16 and 18-23 remain pending in the application, while claims 3, 6, 14 and 17 have been cancelled. Claims 21-23 are new 
Response to Arguments
Applicant's arguments, see Pages 7-13, filed 04 May 2022, with respect to the rejections of claims 1-2, 4-5, 7-13, 15-16 and 18-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive. The arguments were made toward independent claims 1 and 12 which were amended to include the following features:
“a controller configured to, in a configuration mode of the robot, determine one or more calibration points based on a location of at least one configuration mode marker within an operational cell of the robot to calibrate the robot…”
Although Rembisz in view of Takizawa, Lang, and Cortelyou, which was previously cited for claims 1 and 12, does not explicitly teach the amended subject matter, the previously cited Forster reference, relied on for claims 5 and 16, teaches “a controller configured to, in a configuration mode of the robot, determine one or more calibration points based on a location of at least one configuration mode marker within an operational cell of the robot to calibrate the robot”. See Forster at [0007]-[0009] and [0042]-[0045]. Therefore, Rembisz in view of Takizawa, Lang, Cortelyou and Forster teaches amended claims 1 and 12. For the sake of the possible argument that Rembisz in view of Takizawa, Lang, Cortelyou and Forster does not teach amended claims 1 and 12 and for the purpose of compact prosecution, a new ground of rejection is made under 35 U.S.C. 103 as being unpatentable over Rembisz in view of Takizawa, Lang, Cortelyou and newly cited reference Suzuki (US 20160059419 A1). See full rejection details below.
Applicant’s arguments, see Page 13, with respect to new claim 21 overcoming the previously cited art have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 103 further in view of newly cited reference Suzuki (US 20160059419 A1). See full rejection details below.
Applicant’s arguments, see Page, with respect to new claim 22 overcoming the previously cited art have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection is made under 35 U.S.C. 103 further in view of newly cited
Applicant's arguments, see Page 1, with respect to new claim 23 overcoming the previously cited art have been fully considered but they are not persuasive because the previously cited Rembisz reference teaches all of the features of claim 23. That is, Rembisz teaches wherein the controller is configured to further collect radar data and marker localization in an automatic process as part of a programmed routine of the robot in the operational mode. See Col. 1, lines 39-50; Col. 3, lines 1-8;  Col. 6, lines 30-67; Col. 11, line 58 - Col. 12, line 4; Col. 13, lines 51-64; Col. 14, lines 9-17. See full rejection details below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 10-12, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rembisz et al. (US 10011016 B1 and Rembisz hereinafter), in view of Suzuki (US 20160059419 A1 and Suzuki hereinafter), Takizawa et al. (US 20130096713 A1 and Takizawa hereinafter), Lang (WO 2017137558 A1 and Lang hereinafter) and Cortelyou et al. (US 20150338196 A1 and Cortelyou hereinafter).
Regarding Claims 1 and 12
Rembisz teaches a system (see Fig. 1, robotic system 100; Col. 1, lines 23-38), comprising:
a moveable element adapted to move relative to a coordinate system defined for a robot (see Fig. 1, mechanical components 110 and Fig. 2 robotic arm; Col. 9, lines 4-35);
an object detection transceiver unit (see Fig. 1, sensors 112; Col. 6, lines 30-67) mounted on the moveable element (see Col. 8, lines 35-39); and
a controller configured to (see Fig. 1, controller(s) 108; Col. 4, lines 48-58), in an operational mode of the robot, conduct a predetermined operation on each of plural objects, each object having a marker attached thereto (see Fig. 3, all.; Col. 1, lines 23-50; Col. 7, lines 33-40; Col. 11, line 31 - Col. 15, line 25), conducting the predetermined operation including:
control the object detection transceiver unit to emit a radar signal and obtain a return signal for the operational cell of the robot (see Col. 3, lines 1-8;  Col. 6, lines 30-67; Col. 11, line 58 - Col. 12, line 4);
determine a location corresponding to the object based on return signals of the marker attached to the object (see Col. 1, lines 39-50; Col. 6, lines 42-67; Col. 13, lines 51-64; Col. 14, lines 9-17), the marker being reflective of the signals emitted by the object detection transceiver unit (see Col. 3, lines 1-8;  Col. 6, lines 30-67; Col. 11, line 58 - Col. 12, line 4), and the location corresponding to the object is in the coordinate system (see Col. 1, lines 39-50; Col. 6, lines 42-67; Col. 13, lines 51-64; Col. 14, lines 9-17); and
move the robot in accordance with the determined location to carry out a predetermined automated task on the object with the robot (see Fig. 3, step 310; Col. 1, lines 39-50; Col. 13, lines 51-64; Col. 14, lines 9-17).
Regarding claim 12, Rembisz additionally teaches a method of controlling a robot (see [0001]) comprising the above limitations.
Rembisz is silent regarding in a configuration mode of the robot, determine one or more calibration points based on a location of at least one configuration mode marker within an operational cell of the robot to calibrate the robot.
Rembisz does not explicitly teach the plural objects entering the operational cell of robot. That is, Rembisz is silent regarding conduct a predetermined operation on each of plural objects that enter the operational cell of the robot.
Although Rembisz teaches emitting a radar signal to detect the makers, Rembisz does not explicitly teach conducting synthetic aperture array scan of the operational cell. That is, Rembisz is silent regarding control the object detection transceiver unit to conduct a synthetic aperture array scan of an operational cell of the robot by emitting a radar signal and obtaining a return signal for the operational cell of the robot at each of a series of predetermined positions to emulate a transceiver aperture larger than an aperture of the object detection transceiver unit.
Rembisz does not explicitly teach the return signals reflected by the marker having a larger signal strength than return signals reflected by the object. That is, Rembisz is silent regarding the marker being reflective of the signals emitted by the object detection transceiver unit so that return signals reflected by the marker have a larger signal strength than return signals reflected by the object.
Suzuki teaches a system (see all Figs.; [0016]), comprising:
a moveable element adapted to move relative to a coordinate system defined for a robot (see Figs. 2, 6-7 and 9-10, robot arm 1; [0038] and [0045]);
an object detection transceiver unit mounted on the moveable element (see Figs. 2, 6-7 and 9-10, hand camera 7; [0038] and [0042]); and
a controller (see Fig. 2, control apparatus 4; [0041]) configured to,
in a configuration mode of the robot, determine one or more calibration points based on a location of at least one configuration mode marker within an operational cell of the robot to calibrate the robot (see Figs. 2-10, marker 8 and marks 81, especially all of Fig. 5; [0058]-[0065] and [0070]-[0093]), and in an operational mode of the robot, conduct a predetermined operation on each of plural objects (see [0050] and [0066]), conducting the predetermined operation including:
determine a location corresponding to the object and the location corresponding to the object is in the coordinate system (see [0066]); and
move the robot in accordance with the determined location to carry out a predetermined automated task on the object with the robot (see [0066]).
Takizawa teaches a system (see Fig. 1, all; [0002] and [0005]), comprising:
a moveable element adapted to move relative to a coordinate system defined for a robot (see Fig. 5, arm 24; [0060]; [0233]-[0234]);
an object detection transceiver unit mounted on the moveable element (see [0005] and [0064]); and
a controller (see Fig. 1, robot controller 14; [0060]) configured to, in an operational mode of the robot, conduct a predetermined operation on each of plural objects that enter an operational cell of the robot, each object having a marker attached thereto (see Figs. 1 and 3, receiving-side truck 3 and receiving-side cargo 9; [0053]-[0055], [0060]-[0062], [0068]-[0069], [0072] and [0076]-[0077]), conducting the predetermined operation including:
determine a location corresponding to the object based on return signals of the marker attached to the object (see [0085]), the marker being reflective of the signals emitted by the object detection transceiver unit (see [0054] and [0069]), and the location corresponding to the object is in the coordinate system (see [0233]-[0234]); and move the robot in accordance with the determined location to carry out a predetermined automated task on the object with the robot (see [0062], [0072] and [0076]-[0077]).
Lang teaches a system (see Figs. 1-2; [0001]-[0004], [0025]-[0029]; see the corresponding paragraphs in the attached reference WO_2017137558_A1), comprising:
a moveable element adapted to move relative to a coordinate system defined for a robot (see Figs. 1-2, palm 1 and finger elements 2; [0066]);
an object detection transceiver unit mounted on the moveable element (see Figs. 1-2, radar antennas 5; [0004], [0026]-[0028], [0040] and [0066]); and
a controller (see [0046]-[0048]) configured to, in an operational mode of the robot, conduct a predetermined operation on each of plural objects (see [0028]-[0029], [0046] and [0073]), conducting the predetermined operation including:
control the object detection transceiver unit to conduct a synthetic aperture array scan of the operational cell of the robot by emitting a radar emit a signal and obtaining a return signal for the operational cell of the robot at each of a series of predetermined positions to emulate a transceiver aperture larger than an aperture of the object detection transceiver unit (see [0036]-[0037] and [0026]-[0028]);
determine a location corresponding to the object based on return signals (see [0015], [0028], [0033], [0036] and [0046]) and
move the robot in accordance with the determined location to carry out a predetermined automated task (see [0028]-[0029], [0046] and [0073]).
Cortelyou teaches a system (see Figs. 1-2; [0002] and [0004]), comprising:
an object detection transceiver unit (see Figs. 1-2, emitter 14 and detector 16; [0004] and [0034]), and
a controller (see Figs 1-2, control unit 18; [0035]) configured to:
determine a location corresponding to the object based on return signals of a marker attached to the object (see [0030], [0040] and [0045]-[0046]), the marker being reflective of the signals emitted by the object detection transceiver unit so that return signals reflected by the marker have a larger signal strength than return signals reflected by the object (see [0030], [0040], [0045]-[0046] and [0053], especially [0030 "More specifically, retro-reflective markers used in accordance with the present disclosure, when illuminated, reflect electromagnetic radiation back toward the source of emission in a narrow cone. In contrast, certain other reflective materials, such as shiny materials, may undergo diffuse reflection where electromagnetic radiation is reflected in many directions."] and [0045 "Because retro-reflection by the retro-reflective markers 24 is such that a cone of reflected electromagnetic radiation is incident on the detector 16, the control unit 18 may in turn correlate a center of the cone, where the reflected electromagnetic radiation is most intense"]), and the location corresponding to the object is in the coordinate system (see [0046] and [0084]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known techniques of Suzuki, Takizawa, Lang and Cortelyou to Rembisz. That is, it would have been obvious to modify the controller of the system of Rembisz to include a configuration mode to determine one or more calibration points based on a location of at least one configuration mode marker within an operational cell of the robot to calibrate the robot, as taught by Suzuki. It further would have been obvious to modify the controller of the system of Rembisz to conduct a predetermined operation on each of plural objects that enter the operational cell of the robot, as taught by Takizawa. It further would have been obvious to modify the controller of the system of Rembisz to conduct a synthetic aperture array scan of an operational cell of the robot by emitting a radar signal and obtaining a return signal for the operational cell of the robot at each of a series of predetermined positions to emulate a transceiver aperture larger than an aperture of the object detection transceiver unit, as taught by Lang. It further would have been obvious to modify the markers of the system of Rembisz to reflect signals with a larger signal strength than return signals reflected by the objects, as taught by Cortelyou.
Suzuki teaches including a plurality of calibration markers at the workstation to calibrate the position of the robot before picking and placing objects. Takizawa teaches a robot used in a shipping warehouse for sorting packages which enter the warehouse via a shipping truck. Rembisz similarly teaches the robotic system capable of being used in a shipping warehouse to sort packages. Therefore, it would have been obvious to a person having ordinary skill in the art to include dynamic objects which enter the operational cell of the system of Rembisz. Lang teaches conducting a synthetic aperture array scan of an operational cell as a known technique of scanning the entire operational cell with just one radar antenna. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of Rembisz in order to attain the same results. Cortelyou teaches using retro-reflective markers where signals reflected by the markers have a larger signal strength than return signals reflected by the object in order to facilitate identification of a location of the retro-reflective markers by the system. The location information (obtained based on the reflected electromagnetic radiation) may then be utilized by the controller to perform various analysis routines and/or control routines. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of Rembisz in order to attain the same results.
Application of the known techniques taught by Suzuki, Takizawa, Lang and Cortelyou to the system taught by Rembisz would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include:
the system, comprising: a moveable element adapted to move relative to a coordinate system defined for a robot; an object detection transceiver unit mounted on the moveable element; and a controller configured to, in a configuration mode of the robot, determine one or more calibration points based on a location of at least one configuration mode marker within an operational cell of the robot to calibrate the robot, and in an operational mode of the robot, conduct a predetermined operation on each of plural objects that enter the operational cell of the robot, each object having a marker attached thereto, conducting the predetermined operation including: control the object detection transceiver unit to conduct a synthetic aperture array scan of the operational cell of the robot by emitting a radar signal and obtaining a return signal for the operational cell of the robot at each of a series of predetermined positions to emulate a transceiver aperture larger than an aperture of the object detection transceiver unit; determine a location corresponding to the object based on return signals of the marker attached to the object, the marker being reflective of the signals emitted by the object detection transceiver unit so that return signals reflected by the marker have a larger signal strength than return signals reflected by the object, and the location corresponding to the object is  in the coordinate system; and move the robot in accordance with the determined location to carry out a predetermined automated task on the object with the robot. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claims 5 and 16
Modified Rembisz teaches the system of claim 1 and the method of claim 12 (as discussed above in claims 1 and 12), 
Rembisz is silent regarding wherein, prior to entering the operational mode of the robot, conduct the configuration mode of the robot during which the at least one configuration mode marker is placed in the operational cell of the robot not attached to the object and a location of the at least one configuration mode marker is determined and stored in a memory for use in at least one iteration of the predetermined operation.
Suzuki teaches wherein, prior to entering the operational mode of the robot, conduct the configuration mode of the robot during which the at least one configuration mode marker is placed in the operational cell of the robot not attached to the object (see [0057]-[0058], [0065]-[0066], [0077] and [0090]-[0091]) and a location of the at least one configuration mode marker is determined and stored in a memory for use in at least one iteration of the predetermined operation (see [0042], [0057]-[0058], [0069], [0077] and [0090]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Suzuki to modified Rembisz. That is, it would have been obvious to further modify the system/method of modified Rembisz to determine and store the location of a marker in a configuration mode prior to entering the operation mode, as taught by Suzuki. 
Suzuki teaches this known technique in order to create a calibration file to be used for transforming coordinates of the camera coordinate system into coordinates of the robotic coordinate system as necessary when the robot is operated. A person having ordinary skill in the art would have been motivated to apply the same technique to the system/method of modified Rembisz to attain the same results.
Application of the known technique taught by Suzuki to the system taught by modified Rembisz would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein, prior to entering the operational mode of the robot, conduct the configuration mode of the robot during which the at least one configuration mode marker is placed in the operational cell of the robot not attached to the object and a location of the at least one configuration mode marker is determined and stored in a memory for use in at least one iteration of the predetermined operation. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 10
Modified Rembisz teaches the system of claim 1 (as discussed above in claim 1), 
Rembisz further teaches wherein the moveable element is part of the robot (Figs, 1-2, robotic system 100 and 200; Col. 9, lines 4-35).
Regarding Claim 11
Modified Rembisz teaches the system of claim 1 (as discussed above in claim 1), 
Rembisz further teaches wherein the robot is a serial or parallel robot (see Fig. 2, linkage 204 and 206; Col. 9, lines 4-35).
Regarding Claim 21
Modified Rembisz teaches the system of claim 1 (as discussed above in claim 1), 
Rembisz is silent regarding wherein the at least one configuration mode marker is positioned within the operational cell during a set up process in the configuration mode and identifies one or more reference locations within the operational cell used during the operational mode, and the one or more reference locations comprises one or more of pick and place destinations and safety boundaries.
Suzuki teaches wherein the at least one configuration mode marker is positioned within the operational cell during a set up process in the configuration mode (see [0058]-[0065] and [0070]-[0093]) and identifies one or more reference locations within the operational cell used during the operational mode, and the one or more reference locations comprises one or more of pick and place destinations (see Fig. 3, holding center 61; [0059]-[0068], [0075]-[0077] and [0144], especially "holding center" and "target position") and safety boundaries (see [0060]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Suzuki to modified Rembisz. That is, it would have been obvious to further modify the system of modified Rembisz to identify one or more reference locations within the operational cell used during the operational mode, and the one or more reference locations comprises one or more of pick and place destinations and safety boundaries, as taught by Suzuki. 
Suzuki teaches generating a calibrated area from the markers to indicate a range in which the robot is movable and a range in which objects can be picked and placed. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of modified Rembisz to attain the same results.
Application of the known technique taught by Suzuki to the system taught by modified Rembisz would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system,
wherein the at least one configuration mode marker is positioned within the operational cell during a set up process in the configuration mode and identifies one or more reference locations within the operational cell used during the operational mode, and the one or more reference locations comprises one or more of pick and place destinations and safety boundaries. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rembisz (as modified by Suzuki, Takizawa, Lang and Cortelyou) as applied to claims 1 and 12 above, and further in view of Crain (US 20140285375 A1 and Crain hereinafter) .
Regarding Claims 2 and 13
Modified Rembisz teaches the system of claim 1 and the method of claim 12 (as discussed above in claims 1 and 12), 
Lang further teaches wherein the location determination includes generating, by the controller, a composite return image of at least a portion of the operational cell of the robot from the obtained return signals, the location of the robot within a map being determinable by geometrical analysis (see [0028], [0035]-[0037], [0046]).
Modified Rembisz does not explicitly teach generating a topological map. That is, modified Rembisz is silent regarding generating, by the controller, a composite return image in the form of a topological map and location of the object within the topological map being determinable.
Crain teaches a system (see [0002] and [0006]), comprising:
a controller configured to: control the object detection transceiver unit to conduct a synthetic aperture array scan of an operational cell of the robot by emitting a radar emit a signal and obtaining a return signal for the operational cell of the robot at each of a series of predetermined positions to emulate a transceiver aperture larger than an aperture of the object detection transceiver unit (see [0002]-[0003], [0006] and [0008]);
determine a location corresponding to an object based on return signals, the location corresponding to  the object is in the coordinate system (see [0121] and [0145]); and
wherein the location determination includes generating, by the controller, a composite return image in the form of a topological map of at least a portion of the operational cell of the robot from the obtained return signals, the location of the marker within the topological map being determinable by geometrical analysis (see Figs. 26, 38-39; [0008], [0010], [0111] and [0121]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Crain to modified Rembisz. That is, it would have been obvious to further modify the system/method of modified Rembisz to further configure the controller to generate the composite return image in the form of a topological map and to determine the location of the object within the topological map, as taught by Crain. 
	Crain teaches generating a topological map of the surface of an environment to facilitate accurate determination of the location of an object below the surface. A person having ordinary skill in the art would have been motivated to apply the same technique to the system/method of modified Rembisz to attain the same results.
Application of the known technique taught by Crain to the system taught by modified Rembisz would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the location determination includes generating, by the controller, a composite return image in the form of a topological map of at least a portion of the operational cell of the robot from the obtained return signals, the location of the object within the topological map being determinable by geometrical analysis. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 4, 8, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rembisz (as modified by Suzuki, Takizawa, Lang and Cortelyou) as applied to claims 1 and 12 above, and further in view of Fong et al. (US 20140100693 A and Fong hereinafter).
Regarding Claims 4 and 15
Modified Rembisz teaches the system of claim 1 and the method of claim 12 (as discussed above in claims 1 and 12), 
Rembisz is silent regarding wherein at least two markers are attached to the object and the controller is further configured to determine an orientation of the object from the return signals.
Fong teaches a system (see [0003]), comprising:
a controller configured to: determine a location corresponding to an object based on return signals of a marker attached to the object (see [0003], [0018]),
move the robot in accordance with the determined location to carry out a predetermined automation task (see [0003]),
Fong further teaches wherein at least two markers are attached to the object and the controller is further configured to determine an orientation of the object from the return signals (see Figs. 4D-4E and 5-7, markers 640A and 640B; [0003], [0018]-[0020] and [0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Fong to modified Rembisz. That is, it would have been obvious to further modify the system/method of modified Rembisz to attach two markers to the object and to configure the controller to determine an orientation of the object from the return signals, as taught by Fong. 
Fong teaches attaching two or more markers to an object to compare a position of the robot with known positions of the markers. The compared position information is used to determine position and orientation of the object. The robot is then controlled according to the position and orientation of the object. A person having ordinary skill in the art would have been motivated to apply the same technique to the system/method of modified Rembisz to attain the same results.
Application of the known technique taught by Fong to the system taught by modified Rembisz would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein at least two markers are attached to the object and the controller is further configured to determine an orientation of the object from the return signals. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claims 8 and 19
Modified Rembisz teaches the system of claim 1 and the method of claim 12 (as discussed above in claims 1 and 12), 
Rembisz is silent regarding wherein a first marker and a second maker are present in the operational cell when the return signals are obtained, the second marker having a different physical characteristic than the first marker, the differing physical characteristics imparting differing signatures to components of the return signals respectively corresponding to the first and second markers.
Fong further teaches wherein a first marker and a second maker are present in the operational cell when the return signals are obtained, the second marker having a different physical characteristic than the first marker, the differing physical characteristics imparting differing signatures to components of the return signals respectively corresponding to the first and second markers (see Figs. 4D-4E and 5-7, markers 640A and 640B; [0019]-[0020], [0024], [0042 " In particular embodiments, or in the invention, the lights may be distinguished from one another by having different characteristics, such as different frequencies, modulation or duty cycle."], [0045], [0050]-[0056]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Fong to modified Rembisz. That is, it would have been obvious to further modify the system/method of modified Rembisz to include a first marker and second marker of different physical characteristics, the differing physical characteristics imparting differing signatures to components of the return signals respectively corresponding to the first and second markers, as taught by Fong. 
	Fong teaches this known technique to enable the robot to determine positions and descriptors of each marker on the object. The position and descriptor information is stored in memory and is used to determine the position of the robot. A person having ordinary skill in the art would have been motivated to apply the same technique to the system/method of modified Rembisz to attain the same results.
Application of the known technique taught by Fong to the system taught by modified Rembisz would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein a first marker and a second maker are present in the operational cell when the return signals are obtained, the second marker having a different physical characteristic than the first marker, the differing physical characteristics imparting differing signatures to components of the return signals respectively corresponding to the first and second markers. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rembisz (as modified by Suzuki, Takizawa, Lang and Cortelyou) as applied to claims 1 and 12 above, and further in view of Thannhuber (EP 2749982 A2 and Thannhuber hereinafter).
Regarding Claims 7 and 18
Modified Rembisz teaches the system of claim 1 and the method of claim 12 (as discussed above in claims 1 and 12), 
Rembisz is silent regarding wherein each iteration of a predetermined operation further includes deleting the location corresponding to the object from a memory after the predetermined automated task on the object is conducted and before a subsequent iteration of the predetermined operation.
Thannhuber teaches a system (see Figs. 1-5; [0001] and [0009]; see the corresponding paragraphs in the attached reference EP_2749982_A2), comprising:
an object detection transceiver unit mounted on the moveable element (see [0019]-[0020]); and
a controller configured to determine a location corresponding to the object based on return signals of a marker attached to the object (see [0009], [0011], [0032]-[0037]),
wherein each iteration of a predetermined operation further includes deleting the location corresponding to the object from a memory after the predetermined automated task on the object is conducted and before a subsequent iteration of the predetermined operation (see [0065]-[0066] and [0075]-[0076]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Thannhuber to modified Rembisz. That is, it would have been obvious to further modify the system/method of modified Rembisz to configure the controller to delete the location corresponding to the additional marker from memory before a subsequent iteration of the predetermined operation, as taught by Thannhuber. 
Thannhuber teaches deleting the location corresponding to a marker which is removed or repositioned to keep the stored locations up to date with the corresponding physical markers. A person having ordinary skill in the art would have been motivated to apply the same technique to the system/method of modified Rembisz to attain the same results.
Application of the known technique taught by Thannhuber to the system taught by modified Rembisz would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein each iteration of a predetermined operation further includes deleting the location corresponding to the object from a memory after the predetermined automated task on the object is conducted and before a subsequent iteration of the predetermined operation. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rembisz (as modified by Suzuki, Takizawa, Lang and Cortelyou) as applied to claims 1 and 12 above, and further in view of Gonzales Valdes et al. (US 20190033441 A1 and Gonzales Valdes hereinafter).
Regarding Claims 9 and 20
Modified Rembisz teaches the system of claim 1 and the method of claim 12 (as discussed above in claims 1 and 12), 
Rembisz is silent regarding wherein the object detection transceiver unit is configured to emit radar pulses and a distance between each successive predetermined position in the series is a sub-wavelength of the radar pulses.
Gonzales Valdes teaches a system (see Fig. 2; [0001], [0040]), comprising:
an object detection transceiver unit (see Fig. 2, radar unit 11; [0001], [0040], [0063]-[0065] and [0146]); and
a controller configured to: control the object detection transceiver unit to conduct a synthetic aperture array scan of an operational cell of the robot by emitting a radar emit a signal and obtaining a return signal for the operational cell of the robot at each of a series of predetermined positions to emulate a transceiver aperture larger than an aperture of the object detection transceiver unit (see [0050] and [0084]),
wherein the object detection transceiver unit is configured to emit radar pulses and a distance between each successive predetermined position in the series is a sub-wavelength of the radar pulses (see [0084], [0095], [0125]-[0126]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Gonzales Valdes to modified Rembisz. That is, it would have been obvious to modify the system/method of modified Rembisz to further configure the object detection transceiver to distance each successive predetermined position at a sub-wavelength of the radar pulses, as taught by Gonzales Valdes. 
Gonzales Valdes teaches distancing each successive predetermined position at a sub-wavelength of the radar pulses in order to increase the resolution of the obtained images from the object detection transceiver. A person having ordinary skill in the art would have been motivated to apply the same technique to the system/method of modified Rembisz to attain the same results.
Application of the known technique taught by Gonzales Valdes to the system taught by modified Rembisz would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the object detection transceiver unit is configured to emit radar pulses and a distance between each successive predetermined position in the series is a sub-wavelength of the radar pulses. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rembisz (as modified by Suzuki, Takizawa, Lang and Cortelyou) as applied to claim 21 above, and further in view of Balutis (US 20150271991 A1 and Balutis hereinafter).
Regarding Claim 22
Modified Rembisz teaches the system of claim 21 (as discussed above in claim 21),
Suzuki further teaches wherein the controller is configured to collect marker localization during the set up process (see [0058]-[0065] and [0070]-[0093]).
Rembisz is silent regarding configured to collect radar data during the set up process.
Balutis teaches a system (see all Figs.; [0005] and [0044]), comprising:
a moveable element adapted to move relative to a coordinate system defined for a robot (see Fig. 1, robot lawnmower 10; [0044]);
an object detection transceiver unit mounted on the moveable element (see Fig. 1B, sensors; [0049]); and
a controller (see Fig. 3, robot controller 150; [0048]) configured to,
in a configuration mode of the robot, determine one or more calibration points based on a location of at least one configuration mode marker within an operational cell of the robot to calibrate the robot (see Fig. 8F, "boundary markers 810"; "teach routine" and "teach mode" in [0074], [0077]-[0079] and [0084]-[0085]), and
in an operational mode of the robot, conduct a predetermined operation, the predetermined operation including: move the robot in accordance with the determined location to carry out a predetermined automated task on an object with the robot (see [0005]),
wherein the at least one configuration mode marker is positioned within the operational cell during a set up process in the configuration mode and identifies one or more reference locations within the operational cell used during the operational mode, and the one or more reference locations comprises safety boundaries (see [0078]),
wherein the controller is configured to collect radar data and marker localization during the set up process (see [0077], [0079] and [0084]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Balutis to modified Rembisz. That is, it would have been obvious to further modify the controller of the system of modified Rembisz to be configured to collect radar data and marker localization during the set up process, as taught by Balutis. 
Balutis teaches placing markers with radar retro-reflectors around a robot in order to create a virtual wall to contain the robot from exiting a permitted area. A person having ordinary skill in the art would have been motivated to apply the same technique to the system of modified Rembisz to attain the same results.
Application of the known technique taught by Balutis to the system taught by modified Rembisz would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the system, wherein the controller is configured to collect radar data and marker localization during the set up process. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.).
Regarding Claim 23
Modified Rembisz teaches the system of claim 22 (as discussed above in claim 22),
Rembisz further teaches wherein the controller is configured to further collect radar data and marker localization in an automatic process as part of a programmed routine of the robot in the operational mode (see Col. 1, lines 39-50; Col. 3, lines 1-8;  Col. 6, lines 30-67; Col. 11, line 58 - Col. 12, line 4; Col. 13, lines 51-64; Col. 14, lines 9-17).
Takizawa additionally teaches wherein the controller is configured to further collect marker localization in an automatic process as part of a programmed routine of the robot in the operational mode (see [0085] and [0233]-[0234]).
Lang additionally teaches wherein the controller is configured to further collect radar data in an automatic process as part of a programmed routine of the robot in the operational mode (see [0036]-[0037] and [0026]-[0028]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Forster et al. (DE 102015104587 A1 and Forster hereinafter) and Gulden et al (US 20100141506 A1 and Gulden hereinafter). 
Forster teaches a system, comprising: a moveable element adapted to move relative to a coordinate system defined for a robot; an object detection transceiver unit mounted on the moveable element; and a controller configured to, in a configuration mode of the robot, determine one or more calibration points based on a location of at least one configuration mode marker within an operational cell of the robot to calibrate the robot. See [0007]-[0009] and [0042]-[0045].
Gulden teaches a system, comprising: a moveable element adapted to move relative to a coordinate system defined for a robot; an object detection transceiver unit mounted on the moveable element; and a controller configured to control the object detection transceiver unit to conduct a synthetic aperture array scan of an operational cell of the robot by emitting a radar emit a signal and obtaining a return signal for the operational cell of the robot at each of a series of predetermined positions to emulate a transceiver aperture larger than an aperture of the object detection transceiver unit. See at least Fig. 1; [0008]-[0010] and [0038]-[0047].
Forster and Gulden could be used to render obvious the examined claims.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384. The examiner can normally be reached Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664